Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Examiner’s Statement of Reasons for Allowance
Claims 18-19 are allowed because the prior art fail to teach a method of calibrating an application temperature sensor implemented in an integrated circuit, the method comprising:
determining a plurality of calibration temperature measurements generated using a calibration temperature sensitive element implemented in the integrated circuit,
wherein a first calibration temperature measurement is determined by applying a first bias signal to the calibration temperature sensitive element to excite a temperature dependent characteristic of the calibration temperature sensitive element at a first power level, and
wherein a second calibration temperature measurement is determined by applying a second bias signal to the calibration temperature sensitive element to excite a temperature dependent characteristic of the calibration temperature sensitive element at a second power level, and
wherein the first power level is different to the second power level;
determining one or more correction factors based at least in part on the first and second calibration temperature; and
applying the one or more correction factors to an output signal of the application temperature sensor to calibrate the application temperature sensor, in combination with the remaining limitations of claim 19.

an application temperature sensor for measuring a temperature during normal operation of the integrated circuit, wherein the application temperature sensor is configured to output an application temperature signal indicative of the temperature measured by the application temperature sensor;
a calibration temperature sensitive element for use in calibration of the application temperature sensor, and
a calibration bias circuit configured to:
apply a first bias signal to the calibration sensitive element to produce a first calibration temperature rneasurement at a first power level; and
apply a second bias signal to the calibration sensitive element to produce a second calibration temperature measurement at a second power level, wherein the first power level is different from the second power level; and
an application correction module configured to determine a correction factor based at least in part on the first and second calibration temperature measurements and apply the correction factor to the application temperature signal to calibrate the application temperature sensor, in combination with the remaining limitations of claims 1-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 07, 2022